Citation Nr: 0433607	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  99-06 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to service connection for a kidney disability, 
other than nephrolithiasis, claimed as a residual of 
exposure to Agent Orange.  

2.	Entitlement to service connection for peripheral 
neuropathy, claimed as a residual of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from January 1968 to November 
1969, including service in the Republic of Vietnam.  He had 
additional service in the New Mexico Air National Guard.  

In a May 1979 decision the Board of Veterans Appeals (Board) 
denied service connection for a right kidney disorder.  In a 
decision of July 1983 the Board found that new and material 
evidence had been submitted to reopen and grant a claim for 
service connection for nephrolithiasis.  (The RO subsequently 
assigned a 10 percent rating for this disability, effective 
from March 19, 1979.)  In an unappealed rating action of June 
1994 the RO denied service connection for kidney disability 
claimed as secondary to exposure to Agent Orange.  

This matter now comes before the Board on appeal from an 
August 1997 rating action by the RO that denied a claim for 
service connection for a right kidney disorder claimed as a 
residual of exposure to Agent Orange.  In the August 1997 
rating action, the RO also denied service connection for 
peripheral neuropathy and fungus of the feet claimed as 
residuals of exposure to Agent Orange.  

In April 1999 the veteran appeared and offered testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record. The veteran again appeared and 
gave testimony at a January 2002 RO before the undersigned 
Board member and a transcript of this hearing is also of 
record.  

In a rating action of August 2001 the RO granted service 
connection for diabetes mellitus as a residual of exposure to 
Agent Orange and also granted service connection for a fungal 
infection as secondary to diabetes mellitus.  In view of this 
rating action granting secondary service connection for a 
fungal infection decision, the veteran's claim for service 
connection for a fungal infection of the feet as a residual 
of exposure to Agent Orange had been rendered moot.  
Accordingly, only the issues listed on the title page of this 
decision are before the Board for appellate consideration at 
this time.  

As a preliminary matter, the Board notes that, in an 
unappealed June 1994 rating decision, the RO denied service 
connection for "agenesis of the left kidney and hypertrophy 
of the right kidney."  The veteran has since been diagnosed 
as having renal insufficiency, and thus the new diagnosis 
represents a new claim and VA must consider this issue de 
novo.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

In a March 2003 decision the Board denied the veteran's 
claims for to service connection for a kidney disability, 
other than nephrolithiasis, claimed as a residual of exposure 
to Agent Orange and service connection for peripheral 
neuropathy, claimed as a residual of exposure to Agent 
Orange.  The veteran thereafter appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2004 the Court vacated the Board's March 2003 
decision, remanded this case to the Board for further 
development in accordance with a motion by the Secretary of 
the VA.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The basis for the motion for remand in this case was that the 
record did not contain evidence that the veteran had received 
the notice required by the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. 106-419, 114 Stat. 1828 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 
5107, 5126) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) and the Board did not adequately discuss 
whether such notice had been provided.  38 U.S.C.A. § 5103(a) 
(West 2002); See Quartuccio v. Principi, 16 Vet. App. 186 
(2002).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a).  VA has undertaken to 
inform claimants that they should provide relevant evidence 
in their possession.

In this regard, it is noted that the RO has not informed the 
veteran of the provisions of the VCAA and the significance of 
this legislation for the veteran's current claims.  Such 
should be accomplished prior to further appellate 
consideration in this case.  

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should provide the veteran 
with a VCAA notice letter pertaining to 
the claim for entitlement to service 
connection for a kidney disability, other 
than nephrolithiasis, claimed as a 
residual of exposure to Agent Orange and 
the claim for service connection for 
peripheral neuropathy, claimed as a 
residual of exposure to Agent Orange in 
accordance with 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  

2.  The RO should then readjudicate the 
veteran's claims without regard to the 
previous, non-final decisions.


The case should then be returned to the Board if otherwise in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




